COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-09-355-CV
 
 
DAVID JOYNER                                                                   APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
             FROM
THE 89TH DISTRICT COURT OF WICHITA COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




Appellant
David Joyner is attempting to appeal from the trial court=s denial
of his pretrial motion to recuse.  An
interlocutory order denying a motion to recuse is not appealable.  Means v. State, 825 S.W.2d 260, 260B61 (Tex.
App.CHouston
[1st Dist.] 1992, no pet.); see Apolinar v. State, 820 S.W.2d
792, 794 (Tex. Crim. App. 1991); Wright v. State, 969 S.W.2d 588, 589
(Tex. App.CDallas 1998, no pet.); McKown
v. State, 915 S.W.2d 160, 161 (Tex. App.CFort
Worth 1996, no pet.).  Accordingly, we
dismiss this appeal for want of jurisdiction. 
See Tex. R. App. P. 43.2(f); McKown, 915 S.W.2d at 161.
 
PER
CURIAM
PANEL:  LIVINGSTON, DAUPHINOT, and GARDNER, JJ.
DELIVERED:  January 14, 2010




[1]See Tex. R. App. P. 47.4.